                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DALTON LAX,

                               Plaintiff,

                                 v.                                      CASE NO. 18-3201-SAC

CORIZON MEDICAL STAFF,
et al.,

                               Defendants.

                                 MEMORANDUM AND ORDER
                                 AND ORDER TO SHOW CAUSE

       Plaintiff Dalton Lax brings this pro se civil rights action under 42 U.S.C. § 1983. Although

Plaintiff is currently housed at the El Dorado Correctional Facility in El Dorado, Kansas, the events

giving rise to his Complaint occurred during his confinement at the Shawnee County Jail in

Topeka, Kansas. For the reasons discussed below, Plaintiff is ordered to show cause why his

Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff alleges that while housed at the Shawnee County Jail he received inadequate

medical care for his critical eye condition. Plaintiff alleges that his vision has been slowly

deteriorating to the point that he is almost blind. He seeks $350,000 in monetary damages, to have

his hospital and surgical procedure costs paid, and “if possible termination of [his] case and release

from custody.” (Doc. 1, at 5.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).



                                                  1
The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did



                                                   2
it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Exhaustion

       Plaintiff did not answer the question on his Complaint inquiring as to whether or not he has

sought administrative relief. (Doc. 1, at 5.) Under 42 U.S.C. § 1997e(a), “a prisoner must exhaust

his administrative remedies prior to filing a lawsuit regarding prison conditions in federal court.”

Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 200) (citations omitted). This exhaustion



                                                  3
requirement “is mandatory, and the district court [is] not authorized to dispense with it.” Beaudry

v. Corrections Corp. of Am., 331 F.3d 1164, 1167 n. 5 (10th Cir. 2003), cert. denied, 540 U.S.

1118 (2004); Little, 607 F.3d at 1249. A prison or prison system’s regulations define the steps a

prisoner must take to properly exhaust administrative remedies and a prisoner “may only exhaust

by following all of the steps laid out” therein. Little, 607 F.3d at 1249 (citing Woodford v. Ngo,

548 U.S. 81, 90 (2006)). An “inmate who begins the grievance process but does not complete it

is barred from pursuing a § 1983 claim under the PLRA for failure to exhaust his administrative

remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

       The court may dismiss sua sponte a prisoner complaint when it is clear on the face of the

complaint that the prisoner has not exhausted administrative remedies. See Aquilar–Avellaveda v.

Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). Accordingly, the court finds that Plaintiff’s

Complaint is subject to dismissal without prejudice based on his failure to exhaust available

administrative remedies before filing this action.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

failure to exhaust administrative remedies.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 26, 2018, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 5th day of October, 2018.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge



                                                 4
